Citation Nr: 0404451	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (claimed as pulmonary condition).

2.  Entitlement to service collection for malaria.


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The service department has verified that the veteran had 
recognized guerrilla service from February 1945 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in January 2003, and 
a substantive appeal was received in April 2003.  


FINDINGS OF FACT

1.  Pulmonary tuberculosis was not manifested during the 
veteran's verified service or for many years thereafter. 

2.  Malaria was not manifested during the veteran's verified 
service or for many years thereafter.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Malaria was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a January 2001 letter (issued prior to the 
rating decision on appeal), the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  The Board finds that any perceived technical 
VCAA deficiencies in this particular case would fall within 
the parameters of harmless error.  38 U.S.C.A. § 7261(b).

Further, after reviewing the claims folder, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new law and regulation 
to the extent possible.  The record in this case includes 
available service medical records, private medical records 
and correspondence from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  While the 
veteran has not been afforded a VA medical examination with 
etiology opinion, as more particularly explained in the 
following decision, the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  



Factual Background

The service medical records reveal that no pertinent 
abnormalities were noted at the time of the a physical 
examination in November 1945.  Although it was noted that the 
veteran was in poor health and underweight, his lungs were 
reported to be normal; there was no reference to any past or 
present malaria or pulmonary tuberculosis.  No pertinent 
abnormalities were noted on physical examinations which were 
conducted in December 1946 and in May 1947.  The December 
1946 examination report also showed that the veteran's lungs 
were clinically evaluated as normal. 

On an affidavit for Philippine Army personnel which the 
veteran completed in December 1946, he denied surrendering 
under proclamation number one.  The veteran further indicated 
that he had not received any wounds or illnesses from 
December 1941 to the date of military control.

A private x-ray examination of the veteran's chest which was 
conducted in January 2002 was interpreted as revealing a 
possible focal pulmonary tuberculosis in the right upper 
lobe.

On his application for compensation which was received in 
January 2002, the veteran indicated that he served with the 
guerrillas from May 1943 to November 1945.  The veteran 
further indicated that he was a prisoner of the Japanese 
Imperial Army for approximately three hours in November 1943.  
He reported that he was treated for malaria and pulmonary 
disease by Lt. Col. Edward T. Ruben from March to April of 
1945.  He also indicated that he received post-service 
treatment from a private physician, Dr. M. in January 2002.  

A July 1989 Certification from the Philippine Armed Forces 
indicates that the veteran served with the guerillas from 
October 1944 to May 1945.  

In March 2002, the veteran reported that he was a prisoner of 
war (POW) for three hours in November 1943.

On a second document which was also dated in March 2002, the 
veteran indicated that he was a prisoner of war for three 
hours in 1943 and that he also served as forced labor from 
August to December of 1943.  

In May 2002, the National Personnel Records Center determined 
that the veteran's service dates with the recognized 
guerillas were from February 1945 to September 1945.

A May 2002 private medical record which is titled "Clinical 
History" is silent as to the presence of pulmonary diseases 
or malaria.  

A July 2002 RO Memorandum indicates that, other than the 
veteran's own unsupported application for compensation, there 
was no evidence substantiating that the veteran was a POW.  

In November 2002, the veteran reported that he experienced 
malaria and pulmonary diseases during active duty.  He 
alleged that his period of service was from May 1943 to 
November 1945.  

On a VA Form 9 which was received at the RO in April 2003, 
the veteran reported that from March 1945 to April 1945, he 
had malaria and pulmonary diseases which were observed by Lt. 
Col. Edward T. Ruben.  

Criteria

The issue before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic diseases such as active 
tuberculosis are presumed to have been incurred in service if 
manifest to a compensable degree within three years of 
discharge from service, and certain tropical diseases, such 
as malaria, are presumed to have been incurred in service if 
manifest to a compensable degree one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the totality of the evidence, the Board is 
compelled to conclude that service connection is not 
warranted for either pulmonary tuberculosis or for malaria.  
There is no competent evidence of record demonstrating that 
the veteran had either pulmonary tuberculosis or malaria 
during his verified period of recognized guerilla service.  
The service medical records are silent as to complaints of, 
diagnosis of or treatment for either of the disabilities.  
Physical examinations conducted at the end of the veteran's 
military service did not result in any pertinent findings.  
In fact, the veteran indicated on Affidavits he executed in 
November 1945 and December 1946, that he did not incur any 
wounds or illnesses between December 8, 1941 to the date of 
his return to military control.  

There is no also competent evidence of record demonstrating 
that either of the disabilities on appeal were present to a 
compensable degree within one year of the veteran's discharge 
from active duty which would allow for a grant of service 
connection on a presumptive basis as either chronic diseases 
or tropical diseases.  The Board notes the veteran has 
indicated on several occasions that his first post-service 
treatment for any of the disabilities on appeal was in 
January 2002.  He did not report receiving post-service 
treatment for either of the disabilities on appeal prior to 
that date.  

The first competent evidence of record demonstrating the 
presence of pulmonary tuberculosis was a January 2002 report 
of an X-ray examination of the veteran's lungs.  It was noted 
that the veteran had possible pulmonary tuberculosis in the 
right upper lobe.  The disability was not linked to active 
duty by competent evidence of record in any way.  While the 
veteran indicated that he received treatment for the 
disability in January 2002, records obtained by VA from the 
listed source were silent as to the presence of malaria.  

The only evidence of record which indicates that the veteran 
currently has pulmonary tuberculosis and/or malaria which is 
linked to active duty is the veteran's own allegations.  As a 
layperson, however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His allegations as to the presence and etiology 
of pulmonary tuberculosis and malaria are without probative 
value.  

The Board notes that no VA examination has been conducted in 
support of the veteran's claims.  The Board finds, however, 
that all the competent evidence of record as well as the 
veteran's own statements included in affidavits he executed 
in 1945 and 1946, indicate that he did not experience any 
wounds or illnesses during active duty and he had not 
reported any medical records which would demonstrate the 
presence of either disability within the presumptive period.  
Any VA examination which was scheduled to determine the 
etiology of either of the disabilities on appeal would have 
to depend in large part, on the veteran's self-reported 
medical history which is not supported by the objective 
evidence of record.  Medical evidence that relies on history 
provided by the veteran is not probative.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to either of the issues on appeal.  




ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



